Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 are currently under examination, wherein all the claims 1 have been amended in applicant’s amendment filed on January 5, 2021. The non-elected claims 5 and 6 have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-4 under 35 U.S.C. 112, second paragraph, and under 35 U.S.C. 103 as stated in the Office action dated October 9, 2020 have been withdrawn in light of applicant’s amendment filed on January 5, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US Pub. 2013/0142567 A1).
	With respect to claims 1-4, Sarangapani et al. (‘567 A1) discloses a doped 4N copper wire which would meet the claimed stabilizer material comprising a copper .


Response to Arguments
4.	The applicant’s arguments filed on January 5, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Sarangapani et al. (‘567 A1) requires including Ce, Zr and Ti in the copper wire; and the Ni content range disclosed by Sarangapani et al. (‘567 A1) is outside of the claimed range. In response, see the new ground of rejection above. The examiner notes that Sarangapani et al. (‘567 A1) clearly does not require including any of these elements at all (paragraph [0052]). The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. The copper wire disclosed by Sarangapani et al. (‘567 A1) still meets the claimed stabilizer material as amended. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/28/2021